                Case 16-11556-reg        Doc 44       Filed 05/31/19   Page 1 of 1




                          UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF INDIANA
                                FORT WAYNE DIVISION

IN THE MATTER OF:                                 )
                                                  )
JARLENE M LEWIS                                   )           CASE NO.        16-11556
                                                  )           CHAPTER         7
                                                  )
       Debtor(s)                                  )


                                NOTICE TO ALL CREDITORS

      NOTICE IS HEREBY GIVEN that there are funds on deposit with the court in
Bankruptcy Case 16-11556 as follows:

       On July 26, 2016, the debtor filed a voluntary petition under Chapter 7.

       On December 16, 2016, the court dismissed debtor's case without prejudice.

       On January 17, 2017, and by agreement of the parties, the trustee paid to the Clerk of the
Court the funds remaining in his possession totaling $46,202.27. The funds were to be held,
without charge, for the benefit of the trustee and creditors in any future case the debtor may file.

       On April 10, 2017, by order of the court debtor's case was closed.

       To date, the funds remain on deposit with the court.

        If no one files an objection or a motion to release these funds, the monies on deposit will
be treated as unclaimed funds in the above-referenced case.

       Dated: May 31, 2019


                                                       Christopher M. DeToro
                                                       Clerk, United States Bankruptcy Court
                                                       Federal Building, Room 1188
                                                       1300 S. Harrison Street
                                                       Fort Wayne IN 46802
